— In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Kings County (G. Aronin, J.), dated June 25, 2004, which granted the motion of the defendants Valery B. Maximov and Ernest Z. Khanatayev to vacate an order of the same court dated August 14, 2003, granting the plaintiff’s motion for leave to enter judgment against them upon their failure to appear or answer the complaint.
Ordered that the order is reversed, on the law and as a matter of discretion, with costs, the motion is denied, and the order dated August 14, 2003, is reinstated.
A party seeking to vacate a default in appearing or answering *467must demonstrate a justifiable excuse for the default and a meritorious defense (see CPLR 5015 [a] [1]; Eugene Di Lorenzo, Inc. v Dutton Lbr. Co., 67 NY2d 138, 141 [1986]; Exeter Holding v Morway Bldrs. & Devs., 270 AD2d 451, 452 [2000]). The Supreme Court improvidently exercised its discretion in granting the respondents’ motion to vacate their default since the respondents failed to satisfy the requisite standard. Adams, J.P., Cozier, Ritter and Skelos, JJ., concur.